Citation Nr: 0200148	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  00-16 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for hypertensive 
cardiovascular disease, hypertension, coronary artery 
disease, status post percutaneous transluminal coronary 
angioplasty, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The appellant served on active duty from April 1971 to May 
1971, and September 1985 to March 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a claim for an increased 
rating for service-connected hypertensive cardiovascular 
disease, hypertension, coronary artery disease, status post 
percutaneous transluminal coronary angioplasty, evaluated as 
10 percent disabling.  

During his testimony at his September 2001 Board hearing, the 
veteran raised a claim for depression secondary to his 
service-connected hypertensive cardiovascular disease, 
hypertension, coronary artery disease, status post 
percutaneous transluminal coronary angioplasty.  The Board 
refers this action to the RO for appropriate action.


REMAND

The veteran argues that a higher rating is warranted for his 
hypertensive cardiovascular disease, hypertension, coronary 
artery disease, status post percutaneous transluminal 
coronary angioplasty.  In particular, he argues that he has 
chest pain, and that he cannot lift things.  He has also 
submitted several  "patient medical instruction sheets" 
which describe the risks and possible side effects of his 
medications.  

The veteran's hypertensive cardiovascular disease, 
hypertension, coronary artery disease, status post 
percutaneous transluminal coronary angioplasty is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Codes 7005-7101.  The criteria for evaluating 
cardiovascular disorders were changed effective January 12, 
1998.  Schedule for Rating Disabilities, the Cardiovascular 
System, 62 Fed. Reg. 65,207 (1997).  The revised provisions 
of Diagnostic Code 7005 incorporate objective measurements of 
the level of physical activity, expressed numerically in 
metabolic equivalents (METs), at which cardiac symptoms 
develop.  The Board further observes that METs are measured 
by means of a treadmill test.  However, it is recognized that 
a treadmill test may not be feasible in some instances owing 
to a medical contraindication, such as unstable angina with 
pain at rest, advanced atrioventricular block, or 
uncontrolled hypertension.  If a treadmill test is thought to 
be inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  See 38 C.F.R. § 4.104, Note 2 (2000).  

The veteran's hypertension has been evaluated under 
Diagnostic Code 7101.  Under Diagnostic Code 7101, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  [Note 1].

In this case, the most recent VA examination report is dated 
in August 1999.  This report does not contain any METs 
findings.  There are no other examination reports in the 
claims files containing METs findings, or which show 
estimates for the veteran's level of activity in METs, as 
required by 38 C.F.R. § 4.104.  Furthermore, neither the 
August 1999 VA examination report, or any other examination 
report of record, contains a three-day blood pressure check.  
Thus, as prejudice to the veteran would result if the Board 
were to proceed to adjudicate the merits of his claim for 
increase without obtaining further medical input, a remand is 
required so that the veteran may be scheduled for a 
cardiovascular examination.  See Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the 
disability since the previous examination); see also Waddell 
v. Brown, 5 Vet. App. 454 (1993).
 
In addition, the veteran has submitted his application for 
disability retirement through the U. S. Office of Personnel 
Management.  Unfortunately, the pertinent records from this 
benefits claim have not been associated with the claims 
folders.  On remand, the RO should attempt to obtain these 
records.  

Finally, VA outpatient treatment reports, dated in July and 
August of 1999, indicate that the veteran may have been 
receiving VA vocational rehabilitation benefits.  However, 
the claims files do not currently contain any vocational 
rehabilitation records, and it does not appear that an effort 
has been made to obtain such records.  As there is a 
possibility that there are records of vocational 
rehabilitation that may be favorable to the veteran's claim 
which are not currently associated with the claims file, the 
RO should attempt to obtain these records.  See Moore v. 
Gober, 10 Vet. App. 436, 440 (1997).  

Therefore, this case is REMANDED for the following action:

1.   The RO should contact the veteran 
and request that he provide the names, 
addresses, and dates of treatment of all 
VA and non-VA health care providers who 
have treated the veteran for hypertension 
or cardiovascular symptoms since April 
2000 (i.e., since the most recent medical 
evidence of record).  After obtaining any 
necessary release(s), the RO should 
contact all identified health care 
providers and attempt to obtain copies of 
all records relating to any hypertension 
or cardiovascular treatment of the 
veteran that are not already a part of 
the record.

2.  The RO should obtain and associate 
with the claims file the veteran's 
vocational rehabilitation file.  

3.   The RO should ask the veteran to 
provide copies of any decision by the 
Office of Personnel Management granting 
or denying benefits.  This request should 
include, but is not limited to, 
supporting medical documentation, 
recommendations for future 
examinations/evaluations, and indications 
regarding the duration of those payments.  
Any records received should also be 
associated with the claims folder.

4.  The RO should schedule the veteran 
for a cardiovascular examination to 
determine the nature and extent of his 
hypertensive cardiovascular disease, 
hypertension, coronary artery disease, 
status post percutaneous transluminal 
coronary angioplasty, to include 
treadmill testing to identify the level 
of physical activity expressed in 
metabolic equivalents (METs), and all 
clinical manifestations should be 
reported in detail.  Should a treadmill 
test not be feasible owing to a medical 
contraindication, it should be so stated, 
and the examiner should be requested to 
provide an estimation of the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness or 
syncope.  The hypertension examination 
must include blood pressure readings two 
or more times on at least three different 
days.  See 38 C.F.R., Part 4, Diagnostic 
Code 7101.  All opinions and supporting 
rationales must be in writing.  

5.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim for an 
increased rating for service-connected 
hypertensive cardiovascular disease, 
hypertension, coronary artery disease, 
status post percutaneous transluminal 
coronary angioplasty, to include 
consideration of all applicable schedular 
rating criteria. 

If the benefits sought are not granted, the veteran should be 
furnished a supplemental statement of the case, and be 
afforded the applicable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case  at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001)




